Title: To Thomas Jefferson from Albert Gallatin, 30 October 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Octer. 30th 1805
                  
                  Will you have the goodness to look at the enclosed papers respecting the New Orleans forfeiture and give me your opinion—
                  With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
                Enclosure
                                    
                     
                        Guerlain’s case
                     
                     He imports & enters at New Orleans a cargo rated by his
                     
                        
                           
                              
                                  invoice at
                              St.3
                              8,764. 8. 8
                              
                           
                           
                              
                                  charges other than freight & insurance
                              
                              
                                 372. 6. 6
                              
                              
                           
                           
                              
                              £
                              
                                 9,136. 15. 2
                              
                              
                           
                        
                     
                     The invoice was made and signed by himself, as being shipped by him at London; and on being applied for the original invoices or bills of sale signed by the merchants & manufacturers in England, he replied that he had thrown them overboard from fear of the French cruizers. He also voluntarily declared that sd. invoice was made from memoranda respecting the course of the different manufacturers; which is tantamount to a declaration that the sd. invoice was not transcribed from the true original invoices or bills of sale. The collector thereon seized the goods; and, Mr Guerlain having refused to concur in the apraisement, appointed appraisers who valued the cargo at St3 10,462. 16. 3
                     but it does not appear clearly whether
                     they included therein the charges other
                     than freight & insurance. If they did not,
                     
                        
                           
                              the difference between their appraisemt. & the invoice
                              
                                 8,764. 8. 8
                              
                              
                           
                           
                              is
                              1,698. 7. 7.
                              
                           
                           
                              But if they did, the difference is 372. 6. 6. Sess
                              
                                  372. 6. 6
                              
                              
                           
                           
                              or
                              St.3 1326. 1. 1
                              
                           
                        
                     
                     The difference between the appraisement & Mr Guerlain’s is therefore either St.3 1,698. 7. 7. = Drs 7,548.45 = fraud of ⅙
                     
                     
                           
                           
                           
                           
                           
                           or " 1,326. 1 . 1. = " 5,893.57 = " of ⅛
                     
                     In the first case, supposing the duties to have averaged 16⅓ p% which is nearly the fact, the fraud on the revenue would have been (including the addit. 10 p% for freight & insurance) Drs. 1,383.88/100
                     
                     In the second case, the fraud on the revenue would have amounted to only Drs. 1,080.48/100
                     
                     The whole cargo has been condemned by the district judge; and a petition for remission is prevented under the statute.
                     Mr. Guerlain urges
                     1. that the appraisers were not competent to the task; that his purchases being for cash were considerably lower than those gentlemen have supposed; and that in some instances, ribbons particularly, they have far overrated the articles, having valued them even beyond the credit prices.
                     2. that the amount of which it is presumed he wanted to defraud the revenue being but 1100 or at most less than 1400 dollars, it is absurd to suppose that he would for the sake of that sum have risked a cargo worth in New Orleans from fifty to sixty thousand dollars
                     3. that that supposition is still more forcibly repelled by the fact that he intended to re-export the greater part of the cargo, in which case, as he would have received the drawback, he had no interest to diminish the amount of duties. He supports this assertion by Mr Merieult’s (his consigner) declaration, and also by an affidavit taken at Havannah subsequent to the condemnation—See both—
                     But Mr Guerlain does not account satisfactorily for his destroying the original bills of sale, nor for making his invoice from an arbitrary rule which he calls the course of manufacturers. The evidence of the appraisers seems also to prove (tho’ they may have committed partial mistakes) that they were competent and have rated the goods at the lowest rates.
                     Upon the whole it appears to me that there is strong ground to believe that a fraud was intended, tho’ it does not amount to a complete demonstration; but that the penalty incurred is greater than the offence deserves.
                     The prime cost of the cargo, including charges, commission
                     
                        
                           
                              freight and insurance was worth about
                              Drs.
                              57,000
                              
                           
                           
                              The duties estd. at 16⅔ amount to
                              
                              9,500
                              
                           
                           
                              
                              Drs.
                              66,500
                              
                           
                        
                     
                     The nett proceeds of the sale of the 
                     
                        
                           
                              cargo amount only to
                              
                                 48,500
                              
                              
                           
                           
                              so that the transaction has already cost
                              Drs. 18,000
                              
                           
                        
                     
                     to Mr Guerlain, exclusively of interest, personal expences, total disappointment in his establisht., loss of credit
                     The smallest penalty, however, that can be inflicted will be the difference between his invoice & the appraisement in Drs.—7,548.45
                     for the use of the custom house officers.
                     Which sum deducted from the proceeds
                     
                        
                           
                              of sales vizt
                              48,500
                              
                           
                           
                              will leave to be returned to Guerlain
                              41,000
                              
                           
                           
                              from which deducting duties
                              
                                 9,500
                              
                              
                           
                           
                              will leave him nett
                              31,500
                              Dollars
                           
                           
                              and a loss of about
                              
                                 25,500
                              
                              do
                           
                           
                              Estd. value of cargo
                              
                                 57,000
                              
                              
                           
                        
                     
                     The question is whether that penalty be sufficient both as it relates to the offender, to the example, and to the reward due to the custom house officers—
                  
                  
               